Fawcett, J.,
dissenting.
I am unable to concur in the opinion. Section 4, ch. 85, laws 1911, provides: “The commissioner shall prepare a blank schedule, upon which all bids shall be made, enumerating the probable number, kind, form, style, size and quality of each article; the size, form, weight and quality of paper to be used. The size and style of type, the quality and style? of binding design or monogram, and all other details entering into and forming a part of the goods to be furnished, and, when requested so to do, shall furnish any competent printer doing business in the state a copy of said blank schedule. Each bid shall be made in accordance with the schedule and specifications, and shall be accompanied bv a bond, with two or more sureties to be approved *832by tbe board, equal in amount to tbe aggregate sum of bis bid, that in the case of the party proposing for any such supplies or work shall be awarded the contract it shall be holden for his faithful performance of the same.” As I construe this section, it clearly shows that the legislature had in mind the letting of contracts for public printing to parties actually doing the business of printing in the state. If the intention was that “any competent printer” should, upon request, be furnished a schedule, it would have been easy to have said so; but the legislature saw fit to add to the words, “any competent printer,” the words, “doing business in the state.” We cannot assume that these words were simply “thrown in.” The legislature must be presumed to have intended that the words used should be given effect. What does “doing business in the state” mean? Does it mean that a corporation actually doing business in another state — that is to say, doing all of its printing and binding and furnishing of material in that state, and transacting no business in this state except to enter into a contract, deliver its work, and collect its pay— is doing businss in this state? I do not think such was the legislative thought, nor that such is the meaning of the language which the legislature used. I do not think the question of the right of the E. W. Stephens Printing Company to enter into the contract by reason of its having failed to comply with the provisions of section 725, Rev. St. 1913, cuts any figure in this case. The question here is not whether that company had a right to make a contract of this kind, or whether the business contemplated by the contract is or is not interstate commerce. The question here is: Had the commissioner of printing of this state a right to enter into this contract? If not, then the injunction issued by the district court is proper, and ‘the judgment of that court should be affirmed. The reasons why the legislature never intended that contracts of this kind should be made with nonresidents are many. State pride may have been one reason. The legislative thought may have been that the state ought to patronize some of the many strong and competent printing establishments within *833its own borders; or the thought may have been in the minds of the legislature that it would be humiliating to the state, in the event that one with whom a contract of this kind might be made should fail to comply with his contract by supplying the printed volumes within the time contracted for, and the state should desire to compel it to do so by mandamus or otherwise, it would be compelled to institute such proceedings in the courts of a foreign state. Other illustrations could be given, but the two are sufficient-for my purpose.
Without further discussion, it seems to me very clear that the commissioner of printing had no authority under the law to let the contract in controversy.